 Case 6:21-cv-00112-RBD-DCI Document 1 Filed 01/15/21 Page 1 of 10 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                                        ORLANDO DIVISION

 Nikirah Peters, individually and on behalf of
 all others similarly situated,                       C.A. No:
                                    Plaintiff,
                                                      CLASS ACTION COMPLAINT

                                                      DEMAND FOR JURY TRIAL




        -v.-
 Midland Credit Management, Inc., Midland
 Funding LLC and John Does 1-25,


                        Defendant(s).

                                           COMPLAINT

       Plaintiff Nikirah Peters (hereinafter “Plaintiff”) brings this Class Action Complaint by and

through her attorneys, Zeig Law Firm, LLC, against Defendant Midland Credit Management, Inc.

(hereinafter “Defendant MCM”) and Midland Funding LLC (hereinafter “Defendant Midland

Funding”) individually and on behalf of a class of all others similarly situated, pursuant to Rule 23

of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                                         INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”) in

   1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was


                                                  1
Case 6:21-cv-00112-RBD-DCI Document 1 Filed 01/15/21 Page 2 of 10 PageID 2




 concerned that "abusive debt collection practices contribute to the number of personal

 bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

 Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

 "the effective collection of debts" does not require "misrepresentation or other abusive debt

 collection practices." 15 U.S.C. §§ 1692(b) & (c).

    2.      Congress explained that the purpose of the Act was not only to eliminate abusive

 debt collection practices, but also to "insure that those debt collectors who refrain from using

 abusive debt collection practices are not competitively disadvantaged." 15 U.S.C. § 1692(e).

 After determining that the existing consumer protection laws were inadequate. Id. § 1692(b),

 Congress gave consumers a private cause of action against debt collectors who fail to comply

 with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

    3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

 15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

 action pursuant to 28 U.S.C. § 1367(a).

    4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

 where a substantial part of the events or omissions giving rise to the claim occurred.

                                    NATURE OF THE ACTION

    5.      Plaintiff brings this class action on behalf of a class of Florida consumers under §

 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

 Collections Practices Act ("FDCPA").

    6.      Plaintiff is seeking damages and declaratory relief.




                                                2
Case 6:21-cv-00112-RBD-DCI Document 1 Filed 01/15/21 Page 3 of 10 PageID 3




                                             PARTIES

    7.      Plaintiff is a resident of the State of Florida, County of Orange, at 7151 Hiawassee

 Oak Drive, Orlando FL 32818.

    8.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

 § 1692(a)(6) and as used in the FDCPA and can be served upon their registered agent, Midland

 Funding LLC, 13008 Telecom Drive, Ste 350, Tampa, Florida 33637.

    9.      Upon information and belief, Defendant MCM is a company that uses the mail,

 telephone, and facsimile and regularly engages in business the principal purpose of which is to

 attempt to collect debts alleged to be due another.

    10.     Defendant Midland Funding is a "debt collector" as the phrase is defined in 15 U.S.C.

 § 1692(a)(6) and as used in the FDCPA and can be served upon their registered agent, Midland

 Credit Management, Inc. c/o Canon Business Process, 8875 Hidden River Parkway, Suite 100,

 Tampa, Florida 33637.

    11.     Upon information and belief, Defendant Midland Funding is a company that uses the

 mail, telephone, and facsimile and regularly engages in business the principal purpose of which

 is to attempt to collect debts alleged to be due another.

    13.     John Does l-25, are fictitious names of individuals and businesses alleged for the

 purpose of substituting names of Defendants whose identities will be disclosed in discovery and

 should be made parties to this action.




                                                3
Case 6:21-cv-00112-RBD-DCI Document 1 Filed 01/15/21 Page 4 of 10 PageID 4




                                      CLASS ALLEGATIONS

    12.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

 P. 23(a) and 23(b)(3).

    13.      The Class consists of:

             a. all individuals with addresses in the State of Florida;

             b. to whom Defendant MCM sent an initial collection letter attempting to collect a

                consumer debt;

             c. containing deceptively worded settlement offers;

             d. which letter was sent on or after a date one (1) year prior to the filing of this

                action and on or before a date twenty-one (2l) days after the filing of this action.

    14.      The identities of all class members are readily ascertainable from the records of

 Defendants and those companies and entities on whose behalf they attempt to collect and/or

 have purchased debts.

    15.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

 partners, managers, directors and employees of the Defendants and their respective immediate

 families, and legal counsel for all parties to this action, and all members of their immediate

 families.

    16.      There are questions of law and fact common to the Plaintiff Class, which common

 issues predominate over any issues involving only individual class members. The principal issue

 is whether the Defendants' written communications to consumers, in the forms attached as

 Exhibit A, violate 15 U.S.C. §§ 1692e.

    17.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

 facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the



                                                4
Case 6:21-cv-00112-RBD-DCI Document 1 Filed 01/15/21 Page 5 of 10 PageID 5




 Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

 handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

 nor her attorneys have any interests, which might cause them not to vigorously pursue this

 action.

    18.     This action has been brought, and may properly be maintained, as a class action

 pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

 well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                that the Plaintiff Class defined above is so numerous that joinder of all members

                would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions predominance over any

                questions or issues involving only individual class members. The principal issue

                is whether the Defendants' written communications to consumers, in the forms

                attached as Exhibit A violate 15 U.S.C. § 1692e.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                Defendants' common uniform course of conduct complained of herein.

            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                class members insofar as Plaintiff has no interests that are adverse to the absent

                class members. The Plaintiff is committed to vigorously litigating this matter.

                Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiff nor her counsel have



                                               5
Case 6:21-cv-00112-RBD-DCI Document 1 Filed 01/15/21 Page 6 of 10 PageID 6




                any interests which might cause them not to vigorously pursue the instant class

                action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

    19.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

 is also appropriate in that the questions of law and fact common to members of the Plaintiff

 Class predominate over any questions affecting an individual member, and a class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.

    20.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

 the time of class certification motion, seek to certify a class(es) only as to particular issues

 pursuant to Fed. R. Civ. P. 23(c)(4).


                                    FACTUAL ALLEGATIONS

    21.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 numbered above herein with the same force and effect as if the same were set forth at length

 herein.

    22.     Some time prior to November 4, 2020, an obligation was allegedly incurred to

 creditor Synchrony Bank.

    23.     The Synchrony Bank obligation arose out of transactions incurred primarily for

 personal, family or household purposes.


                                               6
Case 6:21-cv-00112-RBD-DCI Document 1 Filed 01/15/21 Page 7 of 10 PageID 7




     24.     The alleged Synchrony Bank obligation is a "debt" as defined by 15 U.S.C.§

 1692a(5).

     25.     Synchrony Bank is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

     26.     Synchrony Bank. purportedly sold the alleged debt to Defendant Midland who

 contracted with the Defendant MCM to collect the alleged debt.



                            Violation – November 4, 2020 Collection Letter

     27.     On or about November 4, 2020, Defendant MCM sent the Plaintiff a collection letter

 (the “Letter”) on behalf of Defendant Midland regarding the alleged debt owed to Citibank, N.A.

 See a true and correct copy of the Letter attached at Exhibit A.

     28.     The letter states a current balance of $5,641.74 and gives three payment options:

             1) Save 10% - Pay 1 payment of $5,077.57.

             2) Save 5% - Pay 48 monthly payments of $111.66

             3) “Flexible Payment Options Available, Call today to discuss your options and get

     more details.”

     29.     The third option provided by Defendant is not adequately explained and results in

 two different possible interpretations.

     30.     First, Option 3 might be construed to be an option where a discounted amount is

 being paid in monthly payments.

     31.     Second, Option 3 might be construed to be an option where monthly payments would

 be made until the debt is paid off in full.

     32.     By failing to explain whether Option 3 is a settlement option or a full pay option, the

 Letter is false, deceptive and misleading to the Plaintiff.



                                                7
Case 6:21-cv-00112-RBD-DCI Document 1 Filed 01/15/21 Page 8 of 10 PageID 8




      33.       As a result of Defendant’s deceptive, misleading and false debt collection practices,

  Plaintiff has been damaged.

      34.       Defendant's collection efforts with respect to this alleged debt from Plaintiff caused

  Plaintiff to suffer concrete and particularized harm because the FDCPA provides Plaintiff with

  the legally protected right to be not to be misled or treated unfairly with respect to any action

  for the collection of any consumer debt.

      35.       Defendant's deceptive, misleading and unfair representations with respect to its

  collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

  to intelligently respond to Defendant's collection efforts because Plaintiff could not adequately

  respond to the Defendant's demand for payment of this debt.

      36.       Defendant’s actions created an appreciable risk to Plaintiff of being unable to

  properly respond or handle Defendant’s debt collection.

      37.       Plaintiff was confused and misled to her detriment by the statements in the dunning

  letter, and relied on the contents of the letter to her detriment.

      38.       Plaintiff would have pursued a different course of action were it not for the statutory

  violations.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      39.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      40.       Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.




                                                   8
 Case 6:21-cv-00112-RBD-DCI Document 1 Filed 01/15/21 Page 9 of 10 PageID 9




       41.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

       42.     Defendant violated §1692e:


               f. As the Letter it is open to more than one reasonable interpretation, at least one of

                   which is inaccurate in violation of §1692e(2).

               g. By making a false and misleading representation in violation of §1692e(10).


       43.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                        DEMAND FOR TRIAL BY JURY


       44.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Nikirah Peters, individually and on behalf of all others similarly

situated, demands judgment from Defendants MCM and Defendants Midland Funding, as follows:

       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

                                                  9
Case 6:21-cv-00112-RBD-DCI Document 1 Filed 01/15/21 Page 10 of 10 PageID 10




     4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

  expenses;

     5.       Awarding pre-judgment interest and post-judgment interest; and

     6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

  just and proper.


     Dated: January 15, 2021                                       Respectfully Submitted,

                                                           ZEIG LAW FIRM, LLC
                                                           /s/ Justin Zeig
                                                           Justin Zeig, Esq.
                                                           FL Bar No. 112306
                                                           3475 Sheridan Street, Suite 310
                                                           Hollywood, FL 33021
                                                           Telephone: 754-217-3084
                                                           Fax: 954-272-7807
                                                           justin@zeiglawfirm.com
                                                           Attorneys for Plaintiff




                                               10
